DETAILED ACTION

Status of Claims
Claims 1-3, 5-10, 12, 14, 15, and 24-27 are pending and presented for examination on the merits.

Allowable Subject Matter
Claims 1-3, 5-10, 12, 14, 15, and 24-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach a method of manufacturing a layered structure by coalescing powders to form two layers of consolidated material separated by an intermediate layer that is evacuated to have a pressure that is lower than atmospheric pressure.  Although Cheung (US 2013/0224008 (A1)) and Cosi (US 2015/0337664 (A1)), directed to rapid manufacturing (creating layers) to manufacture components, disclose an article containing a hollow and/or sealed internal region, they do not teach creating a lower pressure relative to atmospheric pressure inside the sealed region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 27, 2021